DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-19 of U.S. Application No. 16/764320 filed on 05/14/2020 have been examined. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1 and 8, Claim limitation “installation unit…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “stall” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. A review of the specification shows that the following appears to not have corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Paragraph 0044 in the specification merely details that installation unit is a notch on the mat itself, one skilled in the art would not define a notch as an installation unit, the notch does not preform the act of installing. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming   the subject matter which the applicant regards as his invention. 

Claim 1 and 8 rejected under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim element “installation unit, configured to install” is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Application does not disclose any means in the specification.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-19   are rejected under 35 U.S.C. 103(a) as being unpatentable over Lu et al. [US 2016/0270619 A1], hereinafter referred to as Lu, in view of Romanov et al. [US 2011/0202175 A1], hereinafter referred to as Romanov .
	As to claims 1 and 8, Lu discloses a moisture-proof mat for an intelligent cleaning apparatus, the intelligent cleaning apparatus being provided with a wet cleaning pad ([see at least 0090, 0093 and 0112], “A wet mopping cleaning pad that can be scented and pre-soaped”) and the moisture- proof mat ([see at least 0076, 0078, 0095 and 0097]) comprising: an installation unit, configured to install the moisture-proof mat to the charging station, wherein at least a part of the moisture-proof mat is configured to be located under the wet cleaning pad ([see at least 0076, 0078, 0095 and 0097]). 
	Lu does not explicitly disclose configured to be chargeable by a charging station. However Romanov teaches configured to be chargeable by a charging station ([see at least 0170 and Fig. 11]). Both Lu and Jung illustrate similar cleaner robot that utilize clean pads. Lu discloses a power source and a battery, Lu does not clearly state a charging station. On the other hand Romanov teaches the apparatus chargeable via a charging station.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the system of Lu, to incorporate charging station, as taught by Romanov, for the purpose of automatically recharging the cleaning apparatus.

As to Claim 2 and 12, Lu discloses a moisture-proof mat, further comprising at least one antiskid device disposed on a bottom surface of the moisture-proof mat, wherein the at least one antiskid device includes flexible material and is configured to protrude downwardly from the bottom surface of the moisture-proof mat ([see at least 0076, 0078, 0095 and 0097]).  

As to Claim 3, Lu discloses a moisture-proof mat, further including a recess portion, wherein the recess portion is configured to be located below a liquid discharge portion provided on a bottom surface of the wet cleaning pad, and an upper surface of the recess portion does not contact the liquid discharge portion when the intelligent cleaning apparatus is charged by the charging station ([see at least 0073 and 0075]).  

As to Claim 4, Lu discloses a moisture-proof mat, wherein a shape of the moisture-proof mat responds to a cross-sectional shape of the intelligent cleaning apparatus ([see at least 0078, 0094, 0095 and 0097])

As to Claim 5 and 16, Lu discloses a moisture-proof mat, wherein the installation unit comprises a notch defined on an edge of the moisture-proof mat, the notch is recessed from the edge toward a center of the moisture-proof mat and configured to at least partially surround the charging station ([see at least Fig. 2C, 0078, 0094, 0095 and 0097]).  

As to Claim 6 and 17, Lu discloses a moisture-proof mat, wherein the notch comprises at least one of: a buckle, configured to be attachable with an outer peripheral surface of the charging station, the buckle comprising a first portion extending  upwardly from a bottom surface of the moisture-proof mat and a second portion extending from an upper end of the first portion toward the charging station, a protrusion, configured to extend toward the charging station and be insertable into a groove portion of the charging station a groove, configured to accommodate a protrusion portion of the charging station ([see at least 0078, 0094, 0095 and 0097]). 
 
As to Claim 7 and 18, Lu discloses a moisture-proof mat, wherein an upper surface of the moisture-proof mat is provided with a rounded edge to allow ease movement of the intelligent cleaning apparatus over the moisture proof mat ([see at least 0078, 0094, 0095 and 0097]).  

As to Claim 9, Romanov discloses a intelligent cleaning system, wherein a portion the installation unit comprises a protrusion([see at least 0170 and Fig. 11])

As to Claim 10, Lu discloses a intelligent cleaning system, the moisture-proof mat further comprising a liquid discharge portion disposed on the bottom surface of the wet cleaning pad, and the liquid discharge portion is configured to output the liquid in the wet cleaning pad when subjected to a pressure ([see at least 0073 and 0075]).  

As to Claim 11, Lu discloses a intelligent cleaning system, wherein a shape of the moisture-proof mat is substantially round with a notch ([see at least Fig. 2C, 0078, 0094, 0095 and 0097]).  

As to Claim 13, Lu discloses a intelligent cleaning system, further includes a recess portion, wherein the recess portion is configured, when the intelligent cleaning apparatus is charged by the charging station, to be located below a liquid discharge portion provided on a bottom surface of the wet cleaning pad and an upper surface of the recess portion does not contact the liquid discharge portion ([see at least 0073 and 0075]).  

As to Claim 14, Lu discloses a intelligent cleaning system, wherein a shape of the moisture-proof mat corresponds to a shape of a bottom of the intelligent cleaning apparatus  ([see at least Fig. 2C, 0078, 0094, 0095 and 0097]).  

As to Claim 16, Lu discloses a intelligent cleaning system, wherein a shape of the moisture-proof mat is proximately round with a notch ([see at least Fig. 2C, 0078, 0094, 0095 and 0097]).  

As to Claim 19, Romanov discloses a intelligent cleaning system, wherein a portion of the installation unit defines a groove positioned to cooperate with a protrusion of the charging station to install the moisture-proof mat to the charging station ([see at least 0170 and Fig. 11])


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668